DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/7/2022 has been entered.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-2 and 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McSheffrey et al. [US 7,891,435] in view of Finet [US 2013/0257612].

Per claim 1. McSheffrey discloses a fire alarm activation system, comprising: 
a sensing device (e.g. sonar sensor 90 or optical sensor and connection 80) [Figs. 4a-4b and 5, col. 5, lines 19-25, col. 14, lines 5-9] configured to detect removal of a fire extinguisher from a normal position, and 
a manual call point (e.g. docking station 30) in communication with the sensing device (e.g. movement detector 32), wherein detection of removal of the fire extinguisher by the sensing device will trigger an alarm condition of the manual call point and send a signal indicative of removal of the fire extinguisher the remote central station 26 upon detection of predetermined internal and/or predetermined external conditions (e.g. lack of presence of the fire extinguisher 12, movement, pressure level, battery, obstruction and etc.)  [Figs. 3-6 and col. 4, lines 49-58 and col. 5, lines 1-13], the docking station 30 not explicitly mention of a manual switch for manually trigger an alarm condition of the manual call point by a user.  McSheffrey further suggests a manual pull switch 142 which can be incorporated with docking station 30 and housed in a housing 140 so that the fire alarm can be manually activated by user, as cited “components of docking station 30, as described above, may instead be included in a housing 140 that is shown mounted to a wall, post, or other support surface, W, and receives a fire alarm pull station 142 such that the pull station is positioned on an appropriate location of the support surface, W, for reasonable access. By including the components of the docking station 30 in the housing 140, the fire alarm pull station 142 is capable of remote inspection similar to the fire extinguisher station 16…if the fire alarm pull station 142 is pulled by a passerby in the event of an emergency to sound a fire alarm, a signal is issued by the pull station and passed to the housing 140 for transmission to the remote central station 26...Similar to housing 30 (Fig. 2) the sonar module 90 included in the housing 140 initiates a signal to indicate an obstruction that may restrict visibility of or access to the fire alarm pull station 142”. [Fig. 6 and col. 6, lines 30-55].  It would have been obvious to one having ordinary skills in the art before effective filing date of the claimed invention, to incorporate the manually switch 142 with the manual call point 30 as suggested by McSheffrey for the benefit of convenience and increase safety, because any manually activated fire alarm pull station can be identified and located quickly by remote central. However, McSheffrey does not explicitly mention that fire alarm manually switch 142 is an electromechanical switch.  Finet teaches an electromechanics  push button is commonly used for activating emergency alarm [para. 0007], that the electromechanics switch type is one of well-known type of switches used to trigger an alarm.  Thus, it would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to modify the electromechanical button as taught by Finet to the alarm manually switch of McSheffrey, for the benefit of better sensitivity, because electromechanical switch operated by electrical and which may use less physical force to activate. 

Per claim 2.  McSheffrey discloses the fire extinguisher 12 [Fig. 3].

Per claim 7.  McSheffrey further discloses a fire alarm control panel (e.g. central station 26), wherein the manual call point (30) is configured to send a signal indicative of the alarm condition (e.g. removal of fire extinguisher) to the fire alarm control panel when the alarm condition has been triggered [Fig. 1, col. 5, lines 19-45]. That, the triggered alarm condition signals (e.g. 100, 102 and 104) from manual call point 30 transmitted to fire alarm control panel 26.   
Per claim 8. McSheffrey further teaches a plurality of a fire extinguisher stations 16 [see Fig. 1] there is a second fire extinguisher station 16 includes a second manual call point (30) and a second sensing device 90, the second manual call point being in communication with the second sensing device 90 [see Figs. 4a-4b and 5] and the fire alarm control panel 26, and the second sensing device 90 being configured to detect removal of a second fire extinguisher 12 from a normal position [col. 5, lines 19-45].

Per claim 9.  McSheffrey discloses the remote central station 26 communicated with docking station 30, except for not explicitly mention that the fire alarm control panel determines which manual call point is in an alarm condition, McSheffrey further teaches “an apparatus 10 of the invention for remote inspection of portable fire extinguishers 12 installed at one or a system 14 of fire extinguisher stations 16 includes means 18 for detecting lack of presence of a fire extinguisher 12 in its installed position at a fire extinguisher station 16, means 20 for detecting out-of-range pressure of the contents of a fire extinguisher 12 at a fire extinguisher station 16, means 22 for detecting an obstruction to viewing of or access to a fire extinguisher station 16, and means 24 for transmission of inspection report information for each of the fire extinguisher stations 16 to a remote central station 26. The apparatus 10 may further include means 28 for maintaining a record of inspection report information.” Thus, each docking station transmits alarm condition to the central station, if the alarm condition is occurred at that particular docking station, because in order to communicate via network to control panel, each manual call point would have an identifier (ID), address or register number for self-identifying when communicates to the network.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to find it obvious that each manual call point would have an identification number in order to communicate with control panel when alarm condition occurred. 

Per claim 10. McSheffrey does not explicitly mention the sensing device is configured to receive power from the manual call point, however, McSheffrey shows that the sonar sensor 90 is connected to the docking station 30 [Figs. 4a-4b] and further teaches “The docking station 30 may be powered by alternating current, e.g., by a hardwire connection into a facility's electrical supply, or it may be powered by direct current, e.g., by a battery within the docking station housing 88. If powered by alternating current, an auxiliary power supply, e.g., in the form of a battery, may be provided in case of power outage.” [col. 4, lines 59-65].  That, sensor 90 is connected with docking station 30 and the station 30 received power from AC power supply or battery, which means the sensing device 90 maybe received power from the docking station, because they are connected in the same system.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to find it obvious that when the sensing device is connected with the manual call point, the sensing device would receive power from the manual call point, because they are connected and the manual call point receiver power from AC power supply or battery.  

Per claim 11. McSheffrey discloses sonar sensor 90 and mechanical switch 80 for detecting removal of fire extinguisher, McSheffrey further discloses “sonar module 90 for detecting the presence of an obstruction.  Alternatively, a non-contact optical sensor may be employed that has advantages similar to those of the ultrasonic sensor, i.e., low cost and simplicity” [col. 14, lines 5-9], that constitutes of the sensing device comprises a mechanical switch and/or an optical sensor for detecting the removal of the fire extinguisher.

Per claim 12. McSheffrey further discloses a building (e.g. facility, e.g. manufacturing plant or an office complex, school campus or a hospital [col. 1, lines 64-67] comprising the fire alarm activation system of claim 1.

Per claim 13. McSheffrey discloses the method comprising triggering an alarm condition of a manual call point by causing a sensing device to detect removal of an extinguisher [col. 5, lines 1-26].

Per claim 14. McSheffrey further discloses triggering the alarm condition (e.g. signal 100) includes removing the extinguisher from a normal position to cause the sensing device to trigger the alarm condition [col. 5, lines 19-24].

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962. The examiner can normally be reached Monday-Friday 9:45-6:15 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON M TANG/Examiner, Art Unit 2685              

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685